[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. WBNS 10-TV, Inc. v. Hawkins, Slip Opinion No. 2019-Ohio-2500.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-2500
           THE STATE EX REL. WBNS 10-TV, INC. v. HAWKINS, JUDGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as State ex rel. WBNS 10-TV, Inc. v. Hawkins, Slip Opinion No.
                                     2019-Ohio-2500.]
Mandamus—Prohibition—Prohibition is the proper vehicle to challenge trial-
        court order closing court proceedings—Writ of prohibition granted—Writ
        of mandamus denied.
      (No. 2019-0189—Submitted March 26, 2019—Decided June 26, 2019.)
                            IN MANDAMUS AND PROHIBITION.
        Per Curiam.
        {¶ 1} This is an original action by relator, WBNS 10-TV, Inc., for writs of
prohibition and mandamus against respondent, Franklin County Common Pleas
Domestic Relations Court Judge Monica Hawkins. Judge Hawkins agrees that a
writ of prohibition should issue, and we hereby grant a writ of prohibition. We
deny the request for a writ of mandamus in Count One of 10-TV’s complaint as
moot, deny the requests in 10-TV’s emergency motion for peremptory writs of
                                  SUPREME COURT OF OHIO




prohibition and mandamus as moot, and grant the parties’ stipulated application to
dismiss Count Two.
         {¶ 2} On Thursday, January 31, 2019, Judge Hawkins was arrested for
driving under the influence. On February 4, a reporter for 10-TV made a written
request for media access to the proceedings in Judge Hawkins’s courtroom
scheduled for that same day. Judge Hawkins denied the request without conducting
the requisite closure hearing. Her entry denying 10-TV’s request was based on the
ground that 10-TV did not give court personnel sufficient advance notice.
However, when 10-TV asked Judge Hawkins’s bailiff for a copy of the court’s
docket for the next day so that it could make a more timely request for media access,
the court refused.
         {¶ 3} On February 6, 2019, 10-TV commenced an original action seeking
writs of prohibition and mandamus. Specifically, in Count One of the complaint,
10-TV sought a writ of prohibition, a writ of mandamus, or both to prevent Judge
Hawkins from closing her courtroom unless and until she complied with the
procedural requirements for doing so. And in Count Two, 10-TV sought a writ of
mandamus to compel Judge Hawkins to produce the requested docket in
compliance with Ohio’s Public Records Act. At the same time that 10-TV filed the
complaint, 10-TV also filed a motion for a peremptory writ of prohibition or
mandamus.
         {¶ 4} In accordance with an order from this court, on February 12, Judge
Hawkins filed an expedited response to 10-TV’s complaint and emergency-relief
motion. In her response to Count One of 10-TV’s complaint, she wrote that she
“agrees to the issuance of a peremptory writ of prohibition requiring compliance
with Sup.R. 12 and associated case law.”1 In response to 10-TV’s demands for


1. Sup.R. 12, titled “Conditions for broadcasting and photographing court proceedings,” establishes
rules and procedures governing media access to courtrooms.




                                                2
                               January Term, 2019




writs of mandamus to compel the release of public records, Judge Hawkins affirmed
that “all public records requested by [10-TV] have been provided” and that it was
her understanding that the mandamus requests would be dismissed as moot.
       {¶ 5} Prohibition is the proper vehicle to challenge a trial-court order that
closes court proceedings. State ex rel. News Herald v. Ottawa Cty. Court of
Common Pleas, Juv. Div., 77 Ohio St. 3d 40, 43, 671 N.E.2d 5 (1996). We hereby
grant a writ of prohibition and vacate any order denying courtroom access to 10-
TV that was issued by Judge Hawkins without an evidentiary hearing. Our decision
renders moot 10-TV’s alternative request for a writ of mandamus, and we
accordingly deny the request on that basis. Likewise, 10-TV’s emergency motion
for a peremptory writ of prohibition is denied as moot.
       {¶ 6} With respect to Count Two in 10-TV’s complaint, mandamus is the
appropriate remedy by which to compel compliance with Ohio’s Public Records
Act, R.C. 149.43. State ex rel. Physicians Comm. for Responsible Medicine v. Ohio
State Univ. Bd. of Trustees, 108 Ohio St. 3d 288, 2006-Ohio-903, 843 N.E.2d 174,
¶ 6. However, on April 22, 2019, the parties filed a stipulated notice of partial
dismissal pursuant to Civ.R. 41, dismissing Count Two of the complaint. Pursuant
to S.Ct.Prac.R. 4.05, we grant the application to dismiss Count Two.
       {¶ 7} In sum, we grant a writ of prohibition, deny the request for a writ of
mandamus in Count One as moot, deny the motion for peremptory writs as moot,
and grant the application to dismiss Count Two.
                                                          Writ of prohibition granted
                                                     and writ of mandamus denied.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Zeiger, Tigges & Little, L.L.P., and Marion H. Little Jr., for relator.




                                         3
                            SUPREME COURT OF OHIO




       Ron O’Brien, Franklin County Prosecuting Attorney, and Nick A. Soulas
Jr., Assistant Prosecuting Attorney, for respondent.
                               _________________




                                         4